Citation Nr: 0610116	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  05-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether the appellant's countable income exceeds income 
limitations for entitlement to payment of VA improved death 
pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1946.  He died in September 1978, and the appellant 
is his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
decision by the Chicago VA Regional Office (RO).  In August 
2005, the Board granted the appellant's motion to advance her 
appeal on the Board's docket.  This case was before the Board 
in September 2005, when it was remanded to schedule the 
appellant for a hearing before a Veterans Law Judge.  In 
March 2006, the appellant testified at a videoconference 
hearing before the undersigned.  

At the March 2006 hearing, the appellant's representative 
noted that the appellant had previously raised the issue of 
entitlement to a higher rate of pension based on a need for 
aid and attendance or on being housebound.  Although a June 
2005 report of examination for housebound status or permanent 
need for regular aid and attendance (VA Form 21-2680) is of 
record, the RO has not yet adjudicated this claim, and the 
Board does not have jurisdiction in the matter.  It is 
referred to the RO for expedited appropriate action.  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1978; the RO received 
the appellant's claim for improved death pension benefits in 
September 2002.  

2.  The maximum countable income a surviving spouse, alone, 
could receive during any year during the appellate period and 
still be eligible for improved death pension benefits is 
$7,094 (effective December 1, 2005).  

3.  The appellant's countable income did not fall below 
$7,094 for any year since she filed her claim for death 
pension benefits.  


CONCLUSION OF LAW

The appellant's countable income exceeds income limitations 
for entitlement to improved death pension benefits.  38 
U.S.C.A. §§ 1503, 1541, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant was provided VCAA notice in October 2004 
correspondence from the RO, and in an April 2005 statement of 
the case (SOC).  Although she was provided full 
notice/information subsequent to the rating decision 
appealed, she is not prejudiced by any notice timing defect.  
She was notified (in the October 2004 correspondence and in 
the April 2005 SOC) of everything required, and has had ample 
opportunity to respond and/or supplement the record and 
participate in the adjudicatory process.  

Regarding content of notice, the April 2005 SOC informed the 
appellant of what the evidence showed and why the claim was 
denied.  She was advised by the October 2004 correspondence 
and the April 2005 SOC that VA would make reasonable efforts 
to help her get pertinent evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The correspondence 
and the April 2005 SOC advised the appellant of what the 
evidence must show to establish entitlement to the benefits 
sought.  The April 2005 SOC contained the text of the 
regulation implementing the VCAA, including the specific 
provision that the claimant is to be advised to submit 
everything in her possession pertinent to the claim.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (pertinent VA records) has 
been secured.  Evidentiary development is complete; VA's 
duties to notify and assist are met.  It is not prejudicial 
to the appellant for the Board to proceed with appellate 
review.  Mayfield, supra; Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, (U.S. 
Vet. App. Mar. 3, 2006).  As the appeal in this case involves 
payments of death pension, not DIC Dingess has no impact on 
this appeal.    

Background

The veteran died in September 1978.  In September 2002, the 
appellant filed a VA Form 21-534 (Application for Dependency 
and Indemnity Compensation, Death Pension, and Accrued 
Benefits by a Surviving Spouse), wherein she identified 
herself as the veteran's surviving spouse.  She did not 
report that she had any dependent children.  Her gross 
monthly income from Social Security was reported to be $750 
per month, or $9,000 per year.  No itemized deductible 
expenses were listed in the boxes provided on the form.  In 
January 2003 correspondence, the appellant reported that her 
health insurance premium had "doubled" (she did not report 
a specific amount).  In a VA Form 21-8416 (Medical Expense 
Report) dated in April 2003 (reflecting medical expenses in 
2002), the appellant reported a Medicare deduction totaling 
$540 per year, a Blue Cross and Blue Shield medical insurance 
payment of $1,204 per year, and a $60 per year self-payment 
for medications.  In adjudicating this matter, the RO 
informed the appellant that the $540 she reported as a yearly 
Medicare deduction could not be considered because 
information obtained from the Social Security Administration 
showed that such premium was paid by the state.  

In August 2004, the RO determined that with consideration 
given to the total unreimbursed medical expenses of $1,264, 
the appellant's annual income still exceeded the maximum 
income ($6,407 for 2002) allowed by law for receiving 
improved death pension benefits.  

At the March 2006 videoconference hearing, the appellant 
testified that her income was $760 per month, or $9,120 per 
year.  She was aware that VA denied her claim because her 
income exceeded the income cap for payment of death pension 
benefits.  She was informed that unreimbursed medical 
expenses are deductible from countable income, but that 
household expenses are not.  While she understood that her 
income was excessive, she reported that she still struggled 
to make ends meet due to her regular household expenses, 
medical bills, and medication.  She testified that she has 
many medical expenses, and that Medicare pays for most of her 
expenses, but that she has to make copayments for medication.  
She stated that she takes approximately five different 
medications, and the copayments on "[a] couple is like $3 
each.  The rest is like maybe $1.  Some I don't pay 
nothing."  She claimed yearly medical expenses of $200 for 
dental appointments.  When asked specifically what medical 
expenses she had to pay herself, the appellant answered that 
Medicare covers most of her medical expenses.  (See 
transcript, p. 9).  

Death Pension Benefits - Law and Analysis

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4), 3.23.  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. 
§§ 3.3, 3.24.  In determining annual income, all payments of 
any kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38 
U.S.C.A. 
§ 1503(a); 38 C.F.R. § 3.271(a).  Social Security benefits 
are not specifically excluded under 38 C.F.R. § 3.272.  Such 
income is therefore included as countable income.  Medical 
expenses in excess of five percent of the maximum income rate 
allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period, to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).  Burial expenses paid by a surviving 
spouse during the calendar year following that in which death 
occurred may be deducted from annual income for the 12-month 
annualization period in which they were paid or from annual 
income for any 12-month annualization period which begins 
during the calendar year of death, whichever is to the 
claimant's advantage.  However, any such expenses paid 
subsequent to death but prior to date of entitlement (i.e. 
the effective date) are not deductible.  38 C.F.R. § 
3.272(h).  

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  The rates for the pertinent years are as follows:  

Effective December 1, 2001, the maximum allowable rate for a 
surviving spouse with no children was $6,407.  See M21-1, 
part I, Appendix B, (change 41) (November 4, 2002).

Effective December 1, 2002, the maximum allowable rate for a 
surviving spouse with no children was $6,497.  See M21-1, 
part I, Appendix B, (change 46).

Effective December 1, 2003, the maximum allowable rate for a 
surviving spouse with no children was $6,634.  See M21-1, 
part I, Appendix B.
Effective December 1, 2004, the maximum allowable rate for a 
surviving spouse with no children was $6,814.  See M21-1, 
part I, Appendix B.  

Effective December 1, 2005, the maximum allowable rate for a 
surviving spouse with no children was $7,084.  See M21-1, 
part I, Appendix B.  Thus, the most income a surviving spouse 
(without dependent children) could have in any year during 
the appellate period and still be entitled to receive death 
pension payments was $7,084.  The record shows (and the 
appellant does not dispute) that in every year under 
consideration, i.e., from when she filed her claim through 
2005, her income, less permitted exclusions, exceeded that 
amount.  Most recently (at the March 2005 hearing), the 
appellant reported an annual income of $9,120.  

The appellant argues that she should nonetheless be entitled 
to pension payments as her income is inadequate for her 
support.  The Board realizes that the appellant's income from 
all sources may well fall short of providing for all her 
needs.  However, the Board is bound by the noted income 
limitations, which have the force of regulation, and has no 
authority to disregard them.  While the Board empathizes with 
the financial difficulties the appellant experiences, it 
lacks the legal authority to grant the benefit she seeks.  
The law is dispositive, and the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal to establish that the appellant's income is not a 
bar to payment of improved death pension benefits is denied.  


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


